Dismiss and Opinion Filed April 3, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01716-CV

                        ELIZABETH EHRMAN, Appellant
                                    V.
                 MCFADDIN FIELD DEVELOPMENT, II, LLC., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-06351

                              MEMORANDUM OPINION
                           Before Justices Bridges, O'Neill, and Brown
                                   Opinion by Justice Bridges
       Appellant’s brief in this case is overdue. By postcard dated December 10, 2013, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed her brief, an extension motion, or otherwise corresponded with

the Court regarding the status of her brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




121716F.P05                                         /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

ELIZABETH EHRMAN, Appellant                     On Appeal from the 160th Judicial District
                                                Court, Dallas County, Texas
No. 05-12-01716-CV        V.                    Trial Court Cause No. DC-12-06351.
                                                Opinion delivered by Justice Bridges.
MCFADDIN FIELD DEVELOPMENT, II,                 Justices O'Neill and Brown participating.
LLC., Appellee

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
         It is ORDERED that appellee MCFADDIN FIELD DEVELOPMENT, II, LLC. recover
its costs of this appeal from appellant ELIZABETH EHRMAN.


Judgment entered April 3, 2014




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE




                                          –2–